13‐4840‐cv 
Knife Rights, Inc. v. Vance                                                              
 
 
                                                In the
                              United States Court of Appeals
                                        For the Second Circuit
                                                     ________________ 
                                                              
                                                    August Term, 2014 
                                                              
                    (Argued: January 13, 2015      Decided: September 22, 2015) 
                                                              
                                                  Docket No. 13‐4840‐cv 
                                                     ________________                                   
                                                              
  KNIFE RIGHTS, INC., JOHN COPELAND, PEDRO PEREZ, KNIFE RIGHTS FOUNDATION, 
                                               INC., NATIVE LEATHER, LTD., 
                                                                             
                                                                      Plaintiffs‐Appellants, 
                                                              
                                                          —v.—  
 
      CYRUS VANCE, JR., in his Official Capacity as the New York County District 
                                               Attorney, CITY OF NEW YORK, 
                                                              
                                                                      Defendants‐Appellees.* 
                                                     ________________                                  
Before: 
                     KATZMANN, Chief Judge, KEARSE and RAGGI, Circuit Judges. 
                                                     ________________                                  
                                              
* The Clerk of Court is directed to amend the official caption as shown above.  



                                                    1 
 
 
 
       

      This  appeal  challenges  a  judgment  of  the  United  States  District  Court  for 

the Southern District of New York (Forrest, J.) dismissing for lack of standing an 

as‐applied vagueness challenge to a New York law criminalizing the possession 

of “gravity knives.”  N.Y. Penal Law §§ 265.00(5), 265.01(1); see 42 U.S.C. § 1983.  

Plaintiffs, two individuals and a business previously charged with violations of 

the law, and two organizations advocating with respect to knife rights, maintain 

that they satisfactorily pleaded the actual or imminent threat of harm necessary 

to  the  injury‐in‐fact  element  of  constitutional  standing.    We  agree  that  the 

individual  and  business  plaintiffs  have  standing  to  pursue  declaratory  and 

injunctive relief in this case, but not the advocacy organizations.  

      AFFIRMED IN PART AND VACATED AND REMANDED IN PART. 
                               ________________                                  
                                         
           DANIEL  L.  SCHMUTTER,  Greenbaum,  Rowe,  Smith  &  Davis  LLP, 
                 Woodbridge, New Jersey, for Plaintiffs‐Appellants. 
                                                   
           BENJAMIN  E.  ROSENBERG  (Patricia  J.  Bailey,  on  the  brief),  Assistant 
                 District Attorneys, for Cyrus R. Vance, Jr., District Attorney of 
                 New  York  County,  New  York,  New  York,  for  Defendant‐
                 Appellee Cyrus R. Vance, Jr. 
            



                                            2 
 
 
 
              MICHAEL J. PASTOR, Senior Counsel (Kristin M. Helmers, Counsel, on 
                  the  brief),  for  Zachary  W.  Carter,  Corporation  Counsel  of  the 
                  City  of  New  York,  New  York,  New  York,  for  Defendant‐
                  Appellee City of New York. 
                                    ________________                                 
 
REENA RAGGI, Circuit Judge: 

       In  this  action  for  declaratory  and  injunctive  relief,  plaintiffs  John 

Copeland, Pedro Perez, Native Leather, Ltd., Knife Rights, Inc., and Knife Rights 

Foundation, Inc., invoke 42 U.S.C. § 1983 to charge the City of New York and the 

New  York  County  District  Attorney,  Cyrus  R.  Vance,  Jr.,  with  applying  New 

York  law  criminalizing  the  possession  of  “gravity  knives,”  see  N.Y.  Penal  Law 

§§ 265.00(5),  265.01(1),  in  such  a  way  as  to  render  the  proscription 

unconstitutionally vague, thereby depriving plaintiffs of the notice mandated by 

due  process.    The  United  States  District  Court  for  the  Southern  District  of  New 

York  (Katherine  B.  Forrest,  Judge),  dismissed  plaintiffs’  amended  complaint  for 

lack of subject matter jurisdiction, see Fed. R. Civ. P. 12(b)(1), concluding that no 

plaintiff had demonstrated standing to pursue that challenge.  See Knife Rights, 

Inc. v. Vance, No. 11 Civ. 3918 (KBF), 2013 WL 5434610 (S.D.N.Y. Sept. 25, 2013).  

Plaintiffs now appeal, arguing that they each satisfactorily alleged the imminent 



                                             3 
 
 
 
threat  of  harm  necessary  to  demonstrate  the  injury  in  fact  required  for 

constitutional standing. 

       For the reasons stated herein, we conclude that plaintiffs Copeland, Perez, 

and  Native  Leather  adequately  allege  standing,  but  that  the  organizational 

plaintiffs,  Knife  Rights  and  Knife  Rights  Foundation,  do  not.    Accordingly,  we 

affirm the judgment of dismissal as to Knife Rights and Knife Rights Foundation, 

but  we  vacate  the  judgment  against  Copeland,  Perez,  and  Native  Leather  and 

remand  the  case  to  the  district  court  for  further  proceedings  as  to  these  three 

plaintiffs consistent with this opinion. 

I.     Background 

       A.     Statutory Framework 

       Under  New  York  law,  criminal  possession  of  a  weapon  in  the  fourth 

degree is a class A misdemeanor punishable by no more than one year in prison.  

See  N.Y.  Penal  Law  §§ 70.15(1),  265.01(1).    Switchblades  and  gravity  knives  are 

among the weapons specifically proscribed by § 265.01(1).  New York defines a 

“switchblade knife” as “any knife which has a blade which opens automatically 

by hand pressure applied to a button, spring or other device in the handle of the 



                                             4 
 
 
 
knife.”    Id.  § 265.00(4).    It  defines  a  “gravity  knife”  as  “any  knife  which  has  a 

blade which is released from the handle or sheath thereof by the force of gravity 

or the application of centrifugal force which, when released, is locked in place by 

means of a button, spring, lever or other device.”  Id. § 265.00(5).  The New York 

Court  of  Appeals  has  explained  that  the  latter  definition  distinguishes  gravity 

knives from “certain folding knives that cannot readily be opened by gravity or 

centrifugal force.”  People v. Dreyden, 15 N.Y.3d 100, 104, 905 N.Y.S.2d 542, 544 

(2010). 

       Plaintiffs  assert  that,  consistent  with  these  definitions  and  judicial  gloss, 

§ 265.01(1) has been enforced without controversy for decades by reference to the 

“essential attribute of both switchblade and gravity knives,” i.e., the lack of any 

“mechanical  resistance  (or  bias)  against  opening  from  the  closed  position  that 

must  be  overcome  in  order  for  [these  knives]  to  open.”    Am.  Compl.  ¶  2.  

Plaintiffs complain that, more recently, defendants have construed the definition 

of  “gravity  knife”  in  such  a  way  as  to  render  the  statutory  prohibition 

unconstitutionally  vague.    Specifically,  defendants  have  applied  the  law  to  any 

folding  knife—even  ones  “designed  to  resist  opening  from  the  closed  position” 



                                               5 
 
 
 
(“common folding knives”1)—if it would be possible for some person to open the 

knife by means of a wrist‐flicking motion.  Id. ¶ 3.2  Plaintiffs argue that a person 

in possession of a common folding knife, particularly one that the person himself 

is  unable  to  open  with  a  wrist  flick,  cannot  be  expected  to  know  that  his 

possession  is  criminal  because  some  as‐yet‐unidentified  person  may  be  able  to 

flick open the knife.  On this appeal, we do not consider the merits of plaintiffs’ 

vagueness claim, but only their standing to pursue it.  Because past enforcement 

efforts  against  certain  plaintiffs  are  relevant  to  their  standing,  we  proceed  to 

summarize those efforts.  




                                              
1  While  “common  folding  knives”  is  not  a  statutorily  defined  term,  the  parties 

have employed it in their papers to reference knives “designed to resist opening 
from the closed position.”  Am. Compl. ¶ 3; see Appellee (Vance) Br. 6 n.4.  We 
do likewise in this opinion. 
 
2  The  parties  dispute  whether  wrist  flicking  necessarily  implicates  centrifugal 

force,  compare  Appellee  (Vance)  Br.  44–47,  with  Appellants’  Reply  Br.  24,  a 
question that we need not answer on this appeal.   

                                             6 
 
 
 
       B.     Defendants’ Enforcement Efforts Against Plaintiffs 

              1.     Copeland and Perez 

       Plaintiffs John Copeland and Pedro Perez are, respectively, an artist and an 

art dealer.  Both had routinely carried folding knives for use in their work until 

2010 when such knife possession resulted in each man separately being charged 

with  violating  §  265.01(1).    Perez  was  so  charged  on  April  15,  2010,  when  New 

York  City  police  officers  observed  him  at  a  Manhattan  subway  station  with  a 

metal clip protruding from his pocket.  Inquiry revealed the clip to be part of a 

Gerber  brand  common  folding  knife  that  Perez  had  purchased  approximately 

two  years  earlier  at  Tent  &  Trail,  an  outdoor  supply  store  in  Manhattan.  

Plaintiffs  assert  that  the  charging  officers  were  unable  themselves  to  flick  open 

Perez’s knife, but based on the possibility that someone could do so, they issued 

Perez  a  desk  appearance  ticket  charging  him  with  unlawful  possession  of  a 

gravity knife.  

       Some months  later,  on  October 10,  2010,  Copeland  was similarly  charged 

when police, observing a metal clip in his pocket, found him in possession of a 

Benchmade brand common folding knife, purchased the year before at Paragon 



                                             7 
 
 
 
Sports in Manhattan.  Plaintiffs assert that on two occasions before October 2010, 

Copeland had shown his Benchmade knife to New York City police officers and 

inquired as to the legality of its possession.  On both occasions, the officers were 

unable  to  flick  open  the  knife  and  so  returned  it  to  Copeland,  advising  that  its 

possession was legal.  By contrast, the officers who stopped Copeland in October 

2010 were able to open the knife by “grasping the knife’s handle and forcefully 

‘flicking’  the  knife  body  downwards”  and,  thus,  issued  Copeland  a  desk 

appearance ticket for violating § 265.01(1).  Am. Compl. ¶ 30.   

       Perez  and  Copeland  each  retained  counsel  to  defend  the  §  265.01(1) 

charges by disputing that the devices in their possession were proscribed gravity 

knives.    The  question  was  never  resolved  because,  in  both  cases,  the  parties 

agreed to adjournments in contemplation of dismissal, a non‐merits disposition.  

See  N.Y.  Crim.  Proc.  Law  §  170.55(2);  Hollender  v.  Trump  Vill.  Coop.,  Inc.,  58 

N.Y.2d  420,  423,  461  N.Y.S.2d  765,  766  (1983)  (explaining  that  adjournment  in 

contemplation of dismissal is “neither a conviction nor an acquittal”).   

       In  this  action,  Perez  and  Copeland  assert  their  continuing  interest  in 

carrying common folding knives in New York City but maintain that they do not 



                                              8 
 
 
 
do  so  for  fear  of  again  being  charged  with  a  §  265.01(1)  violation,  given  their 

inability  to  determine  which  common  folding  knives  defendants  might  deem 

prohibited by that law.   

              2.     Native Leather 

       Plaintiff Native Leather operates a retail store in Manhattan, where it sells, 

among other things, common folding knives.  Plaintiffs allege that in June 2010, 

defendant Vance initiated enforcement actions against numerous New York City 

knife  retailers,  claiming  that  an  undercover  investigation  had  revealed  the 

retailers’ sale of proscribed gravity knives.  Many retailers resolved these actions 

by  agreeing  to  pay  fines,  totaling  an  aggregate  of  nearly  $1.9  million;  to 

surrender various folding knives in their inventories; and to refrain from future 

sales  of  gravity  knives.    Seven  retailers,  including  Native  Leather,  did  so  by 

entering into deferred prosecution agreements.   

       Under  its  agreement,  Native  Leather  not  only  paid  a  monetary  fine  and 

forfeited  certain  folding  knives,  but  also  adopted  a  compliance  program 

approved by the district attorney’s office and pledged “to permanently cease and 

desist”  from  selling  any  prohibited  gravity  knives  in  the  future.    J.A.  251.  



                                              9 
 
 
 
Pursuant to its compliance program, Native Leather has a designated employee 

test  each  common  folding  knife  in  its  inventory  by  making  several  attempts  to 

open  the  knife  by  means  of  a  wrist‐flicking  action.    Native  Leather  only  sells 

common folding knives that the designated employee cannot flick open on even 

a single attempt.   

       Although  most  provisions  of  Native  Leather’s  deferred  prosecution 

agreement have now expired, it asserts that it maintains its compliance program 

“to  avoid  running  afoul”  of  defendants’  interpretation  of  the  statutory 

prohibition of gravity knives.  Am. Compl. ¶ 45.  At the same time, it professes 

concern that its program cannot assure that “some other person” will not be able 

to flick open one of its knives despite its own employee’s inability to do so.  Id.  

Thus,  it  complains  that,  while  it  wishes  to  sell  a  wide  assortment  of  common 

folding knives, it does not do so because it cannot confidently determine which 

such knives defendants will deem “gravity knives” in violation of § 265.01(1).   

              3.       Knife Rights and Knife Rights Foundation 

       Knife  Rights  is  a  membership  advocacy  organization  that  “promotes 

legislative  and  legal  action,  as  well  as  research,  publishing,  and  advocacy,  in 



                                            10 
 
 
 
support  of  people’s  ability  to  carry  and  use  knives  and  tools.”    Id.  ¶  10.    Knife 

Rights also seeks to “vindicate the legal rights of individuals and businesses who 

are unable to act on their own behalf in light of the costs and time commitments 

involved  in  litigation.”    Id.  ¶  47.    Knife  Rights  asserts  that  defendants  have 

charged  or  threatened  to  charge  certain  of  its  members  with  violations  of 

§ 265.01(1).    As  a  result,  some  (unidentified)  members  have  refrained  from 

carrying or selling folding knives for fear of being so charged.   

       Knife Rights Foundation is a nonprofit organization intended “to promote 

education  and  research  regarding  knives  and  edged  tools.”    Id.  ¶  13.    Knife 

Rights  Foundation  alleges  that  it  “has paid  or  contributed towards  .  .  .  some  of 

the  monetary  expenses  that  Knife  Rights  has  incurred  .  .  .  in  consequence  of 

Defendants’  threatened  enforcement”  of  §  265.01(1),  which  “expenditures  have 

come  at  the  expense  of  other  organizational  priorities  of  Knife  Rights 

Foundation.”  Id. ¶ 52.   

       C.     Prior Proceedings  

       On June 9, 2011, plaintiffs Copeland, Perez, and Knife Rights initiated this 

action,  seeking  (1)  a  declaration  that  N.Y.  Penal  Law  §§  265.00(5)  and  265.01(1) 



                                               11 
 
 
 
are  unconstitutionally  vague  as  applied  to  common  folding  knives,  and  (2)  an 

injunction preventing defendants’ continued enforcement of these statutes as to 

such  knives.3    Defendants  moved  for  dismissal  pursuant  to,  inter  alia,  Fed.  R. 

Civ. P. 12(b)(1) and (c), whereupon plaintiffs successfully sought leave to amend.  

This  resulted,  among  other  things,  in  the  addition  of  Native  Leather  and  Knife 

Rights Foundation as named plaintiffs.   

       Defendants thereafter renewed their motion for dismissal, arguing that the 

court lacked subject matter jurisdiction because no plaintiff alleged the injury in 

fact  necessary  to  satisfy  Article  III’s  case‐or‐controversy  requirement.    The 

district  court  agreed  and  entered  judgment  for  defendants  on  September  25, 

2013.  As to plaintiffs Copeland and Perez, the district court determined that any 

injury was “completely hypothetical” and “highly speculative,” because neither 

                                              
3  Plaintiffs  also  sought  declaratory  and  injunctive  relief  with  respect  to  the 

application  of  the  switchblade  prohibition  of  §§  265.00(4)  and  265.01(1)  to 
common folding knives designed to resist opening from their folded and closed 
positions.    On  appeal,  however,  plaintiffs  challenge  dismissal  only  by  reference 
to the § 265.00(5) gravity knife ban.  See Appellants’ Br. 3 (“Switchblade knives 
are not at issue here.”).  Accordingly, plaintiffs appear to have abandoned their 
challenge to the switchblade ban, and we do not consider it here.  See Hughes v. 
Bricklayers  &  Allied  Craftworkers  Local  No.  45,  386  F.3d  101,  104  n.1  (2d  Cir. 
2004).   

                                            12 
 
 
 
had alleged “the make and model of knife that he wants to carry or specifically 

describe[d]  it.”  Knife  Rights,  Inc.  v.  Vance,  2013  WL  5434610,  at  *4  (internal 

quotation marks omitted).  As to Native Leather, the district court stated that the 

store’s “desire to skirt the edges of the law does not create an injury sufficient for 

Article III standing.”  Id.  The district court further concluded that Knife Rights 

and  Knife  Rights  Foundation’s  expenditure  of  resources  to  avoid  “an  entirely 

hypothetical possibility that the government’s policies will injure their members” 

did not confer standing because the threat of harm to the organizations and their 

members was too speculative.  Id. at *5. 

      Plaintiffs sought reconsideration, arguing that the district court had failed 

to  consider  their  request  for  leave  to  amend  and  providing  the  court  with  a 

proposed  second  amended  complaint  indicating  that,  but  for  the  alleged 

vagueness  in  defendants’  application  of  §  265.01(1),  plaintiff  Copeland  would 

purchase, possess, and use another “Benchmade model 10210 folding knife,” and 

that  plaintiff  Perez  would  purchase,  possess,  and  use  another  “Gerber  model 

05785 folding knife.”  Proposed Second Am. Compl. ¶¶ 54, 59.  The district court 

denied  reconsideration,  noting,  among  other  things,  that  amendment  would 



                                           13 
 
 
 
unduly  prejudice  defendants  because  discovery  had  been  completed  and 

summary judgment had already been awarded in their favor.   

       This timely appeal followed. 

II.    Discussion 

       A.     Dismissal for Lack of Subject Matter Jurisdiction 

              1.     The Jurisdictional Requirement of Standing 

       To ensure that persons are not denied liberty without due process, the law 

requires  that  criminal  offenses  be  defined  “with  sufficient  definiteness  that 

ordinary people can understand what conduct is prohibited and in a manner that 

does  not  encourage  arbitrary  and  discriminatory  enforcement.”    Kolender  v.  

Lawson, 461 U.S. 352, 357 (1983); accord Johnson v. United States, 135 S. Ct. 2551, 

2556–57 (2015).  A statute that fails to do so is deemed unconstitutionally vague.  

Plaintiffs here sue for a judicial declaration that N.Y. Penal Law §§ 265.00(5) and 

265.01(1) are unconstitutionally vague as applied to common folding knives, and 

for an order enjoining the future application of these statutes to such knives.   

       A  court’s  jurisdiction  to  hear  such  a  vagueness  challenge  is  limited  to  an 

actual case or controversy.  See U.S. Const., art. III, § 2.  “The doctrine of standing 



                                             14 
 
 
 
gives meaning to these constitutional limits,” Susan B. Anthony List v. Driehaus, 

134  S.  Ct.  2334,  2341  (2014),  by  requiring  a  plaintiff  to  “allege[]  such  a  personal 

stake in the outcome of the controversy as to warrant his invocation of federal‐

court  jurisdiction  and  to  justify  exercise  of  the  court’s  remedial  powers  on  his 

behalf,”  Warth  v.  Seldin,  422  U.S.  490,  498–99  (1975)  (internal  quotation  marks 

omitted).    To  establish  Article  III  standing,  then,  a  plaintiff  must  show  “(1)  an 

‘injury  in  fact,’  (2)  a  sufficient  ‘causal  connection  between  the  injury  and  the 

conduct complained of,’ and (3) a ‘likel[ihood]’ that the injury ‘will be redressed 

by a favorable decision.’”  Susan B. Anthony List v. Driehaus, 134 S. Ct. at 2341 

(alteration in original) (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–

61 (1992)).   

       The  district  court  here  concluded  that  plaintiffs  failed  to  carry  their 

standing burden at the first element.  We review plaintiffs’ challenge to this legal 

conclusion  de  novo,  borrowing  from  the  familiar  Rule  12(b)(6)  standard,  which 

instructs  us  to  construe  the  pleadings  in  plaintiffs’  favor,  accepting  as  true  all 

material factual allegations contained therein.  See W.R. Huff Asset Mgmt. Co. v. 

Deloitte & Touche LLP, 549 F.3d 100, 106 (2d Cir. 2008).     



                                               15 
 
 
 
       For  an  alleged  injury  to  support  constitutional  standing,  it  “must  be 

‘concrete  and  particularized’  and  ‘actual  or  imminent,  not  conjectural  or 

hypothetical.’”    Susan  B.  Anthony  List  v.  Driehaus,  134  S.  Ct.  at  2341  (quoting 

Lujan v. Defenders of Wildlife, 504 U.S. at 560 (other quotation marks omitted)).  

The  Supreme  Court  has  described  the  imminence  requirement  differently  in 

different contexts, without specifying whether the descriptions are synonymous 

or distinct.  See, e.g., Clapper v. Amnesty Int’l USA, 133 S. Ct. 1138, 1150 & n.5 

(2013)  (employing  “certainly  impending”  standard  while  acknowledging  cases 

referencing  “substantial  risk”  standard,  but  declining  to  address  possible 

distinction);  accord  Susan  B.  Anthony  List  v.  Driehaus,  134  S.  Ct.  at  2341  (“An 

allegation  of  future  injury  may  suffice  if  the  threatened  injury  is  ‘certainly 

impending,’  or  there  is  a  ‘substantial  risk’  that  the  harm  will  occur.”  (quoting 

Clapper)); see also Hedges v. Obama, 724 F.3d 170, 195–96 (2d Cir. 2013). 

       Where, as here, certain plaintiffs assert injury from threatened prosecution, 

the Supreme Court has instructed that imminence does “not require a plaintiff to 

expose  himself  to  liability  before  bringing  suit  to  challenge  the  basis  for  the 

threat—for  example,  the  constitutionality  of  a  law  threatened  to  be  enforced.”  



                                            16 
 
 
 
MedImmune,  Inc.  v.  Genentech,  Inc.,  549  U.S.  118,  128–29  (2007)  (collecting 

cases); accord Susan B. Anthony List v. Driehaus, 134 S. Ct. at 2342; see generally 

Steffel  v.  Thompson,  415  U.S.  452,  480  (1974)  (Rehnquist,  J.,  concurring) 

(observing  that  “declaratory  judgment  procedure  is  an  alternative  to  pursuit  of 

the  arguably  illegal  activity”).    Rather,  in  the  context  of  pre‐enforcement 

challenges  to  criminal  statutes,  imminent  injury  can  be  established  by plausible 

allegations that a plaintiff “‘inten[ds] to engage in a course of conduct arguably 

affected  with  a  constitutional  interest,  but  proscribed  by  .  .  .  statute,  and  there 

exists  a  credible  threat  of  prosecution  thereunder.’”    Susan  B.  Anthony  List  v. 

Driehaus,  134  S.  Ct.  at  2342  (quoting  Babbitt  v.  United  Farm  Workers  Nat’l 

Union, 442 U.S. 289, 298 (1979)).4  The identification of a credible threat sufficient 



                                              
4  The  Supreme  Court  has  not  limited  standing  to  pursue  pre‐enforcement 

challenges  only  to  plaintiffs  intending  conduct  arguably  affected  with  a 
constitutional interest.  See MedImmune, Inc. v. Genentech, Inc., 549 U.S. at 122–
25,  128–31  (recognizing  standing  to  challenge  patent  validity  based  on  clear 
threat  of  action  for  breach  of  license  or  infringement).    Nevertheless,  plaintiffs’ 
intended  conduct  here  is  affected  by  such  an  interest—specifically,  the  due 
process interest in having notice of conduct curtailed by criminal statutes.  While 
many pre‐enforcement challenges have implicated the First Amendment right of 
free expression, see, e.g., Susan B. Anthony List v. Driehaus, 134 S. Ct. at 2342–44; 
Holder v. Humanitarian Law Project, 561 U.S. 1, 15–16 (2010); Babbitt v. United 
 
                                               17 
 
 
 
to satisfy the imminence requirement of injury in fact necessarily depends on the 

particular  circumstances  at  issue.    A  credible  threat  of  prosecution,  however, 

cannot rest on fears that are “‘imaginary or speculative.’”  Babbitt v. United Farm 

Workers Nat’l Union, 442 U.S. at 298 (quoting Younger v. Harris, 401 U.S. 37, 42 

(1971)).  Nor is it evident where plaintiffs “do not claim that they have ever been 

threatened  with  prosecution,  that  a  prosecution  is  likely,  or  even  that  a 

prosecution  is  remotely  possible.”    Id.  at  298–99  (internal  quotation  marks 

omitted).    That  is  hardly  this  case,  at  least  not  as  to  plaintiffs  Native  Leather, 

Copeland, and Perez. 

                      2.         Native  Leather  Demonstrates  a  Credible  Threat  of  Imminent 
                                 Prosecution for Intended Conduct 

           Native Leather asserts that it has in the past sold, and wishes again to offer 

for  sale,  a  variety  of  common  folding  knives  that  it  does  not  think  violate 


                                                                                                                                                  
Farm Workers Nat’l Union, 442 U.S. at 297–301; Ellis v. Dyson, 421 U.S. 426, 430, 
433–35  (1975);  Steffel  v.  Thompson,  415  U.S.  at  459,  many  of  these  same  cases 
have  also  presented  the  due  process  interest  in  avoiding  vague  criminal 
prohibitions, see Humanitarian Law Project, 561 U.S. at 7, 10–11, 18–25; Babbitt, 
442 U.S. at 295–96, 303; Ellis, 421 U.S. at 428, 430, 433–35.  The Court has drawn 
no  distinction  between  these  constitutional  interests  in  pronouncing  a  credible 
threat of prosecution sufficient to establish standing, nor have defendants urged 
us to do so here.   

                                                                      18 
 
 
 
§ 265.01(1)  because  they  have  a  mechanical  bias  in  favor  of  the  closed  position 

that  must  be  overcome  in  order  to  open  them.    It  does  not  do  so,  however, 

because it cannot confidently determine which such knives defendants will deem 

proscribed  gravity  knives,  and  it  does  not  wish  to  risk  prosecution.    This 

professed  fear  of  prosecution  is  hardly  conjectural  or  hypothetical,  given  that 

defendant Vance recently identified Native Leather as a § 265.01(1) violator and 

pursued enforcement action against it.  In Susan B. Anthony List v. Driehaus, the 

Supreme Court located a “substantial” threat of future prosecution in a “history 

of past enforcement.”  134 S. Ct. at 2345.  The past enforcement there included a 

determination  that  probable  cause  supported  a  complaint  that  petitioners  had 

made statements violative of the state law whose constitutionality they wished to 

challenge.    See  id.  at  2339.    The  threat  is  even  more  substantial  here  because  in 

Susan B. Anthony List, the complaint was withdrawn, see id. at 2340, while here, 

Native  Leather  was  officially  charged,  paid  fines,  surrendered  property  in 

purported  violation  of  law,  implemented  a  prosecution‐approved  compliance 

program,  and  entered  into  a  deferred  prosecution  agreement  that  expressly 

threatened future charges if its terms were not satisfied.  See generally Steffel v. 



                                              19 
 
 
 
Thompson,  415  U.S.  at  456  &  n.4  (recognizing  imminent  threat  where  parties 

stipulated that arrest warrants would be sought if plaintiff engaged in specified 

conduct);  see  also  Virginia  v.  Am.  Booksellers  Ass’n,  484  U.S.  383,  392  (1988) 

(recognizing  imminent  threat  where  challenged  statute  would  require  plaintiffs 

“to  take  significant  and  costly  compliance  measures  or  risk  criminal 

prosecution”).    One  of  these  terms  required  Native  Leather  “to  permanently 

cease and desist” from selling knives prohibited by § 265.01(1), J.A. 251, the very 

statute  that  plaintiffs  maintain  defendants  apply  in  a  way  that  creates 

constitutionally  impermissible  vagueness.    While  the  agreement  had  expired  in 

all  other  respects  approximately  nine  months  before  Native  Leather  joined  this 

lawsuit,  the  totality  of  these  circumstances  demonstrates  a  credible  threat  of 

imminent prosecution if Vance were to determine that Native Leather was again 

offering  for  sale  common  folding  knives  that  he  deemed  proscribed  gravity 

knives.  Certainly, defendants do not disavow such enforcement.  See, e.g., Susan 

B.  Anthony  List  v.  Driehaus,  134  S.  Ct.  at  2345  (citing  absence  of  disavowal  as 

further support of credible threat).  Thus, Native Leather is not required either to 

pursue  “arguably  illegal  activity,”  Steffel  v.  Thompson,  415  U.S.  at  480 



                                             20 
 
 
 
(Rehnquist, J., concurring), or to expose itself to criminal liability before bringing 

suit  to  challenge  “the  constitutionality  of  [the]  law  threatened  to  be  enforced,”  

MedImmune, Inc. v. Genentech, Inc., 549 U.S. at 129.     

       City  of  Los  Angeles  v.  Lyons,  461  U.S.  95  (1983),  is  not  to  the  contrary.  

There,  a  plaintiff  who  had  been  placed  in  a  chokehold  by  police  effecting  his 

arrest sued for declaratory and injunctive relief from an alleged municipal policy 

of excessive force in arrest.  See id. at 97–98, 110.  The Supreme Court concluded 

that plaintiff lacked standing to challenge the alleged policy because he failed to 

establish  (1)  an  imminent  threat  that  he  would  again  be  stopped  by  police, 

particularly as he expressed no intent to violate any law in the future; or (2) the 

blanket  application  of  chokeholds  by  arresting  Los  Angeles  police  officers.    See 

id. at 105–06.   By  contrast,  here  Native Leather  has expressed  its  intent  (but  for 

the fear of prosecution) to engage in the very conduct that prompted defendants’ 

prior  enforcement  action.    See  Susan  B.  Anthony  List  v.  Driehaus,  134  S.  Ct.  at 

2346 (identifying imminent harm where plaintiff alleged intent to engage in same 




                                             21 
 
 
 
speech that was subject of prior enforcement proceeding).5  Moreover, while no 

defendant in Lyons threatened plaintiff with future chokeholds, defendants here 

expressly  threatened  to  prosecute  Native  Leather  for  §  265.01(1)  violations,  as 

determined  by  Vance,  if  Native  Leather  violated  any  term  of  its  deferred 

prosecution  agreement,  including  the  pledge  permanently  to  cease  and  desist 

from selling gravity knives.  See Steffel v. Thompson, 415 U.S. at 456 & n.4.6    




                                              
5 While petitioners in Susan B. Anthony List pleaded the specific statements they 

intended  to  make  in  future  election  cycles  to  support  their  professed  fear  of 
future prosecution, see 134 S. Ct. at 2343, we do not understand such specificity 
to be essential to standing, particularly where, as here, a statute is challenged for 
unconstitutional  vagueness,  see,  e.g.,  Holder  v.  Humanitarian  Law  Project,  561 
U.S.  at  15–16  (concluding  that  plaintiffs  who  professed  intent  to  provide 
designated terrorist groups with “similar support” to that previously provided—
but  who  did  not  specifically  describe  future  support—had  standing  to  pursue 
vagueness  challenge  to  prohibiting  statute).    Thus,  we  reject  the  district  court’s 
determination  that  in  this  case—where  certain  plaintiffs  have  already  been 
subjected  to  enforcement  actions  for  violating  a  statute  whose  application  they 
submit  does  not  allow  them  to  determine  what  is  proscribed—these  plaintiffs 
must specifically identify, by make and model, the common folding knives they 
wish to sell or possess to demonstrate standing. 
 
6  Lyons  might  also  be  distinguished  for  another  reason:    it  did  not  involve  a 

vagueness  challenge.    In  Lyons,  plaintiff’s  claim  focused  on  the  actions  of  law 
enforcement  and,  in  particular,  the  possibility  that  an  officer  might  use 
unconstitutional force in a future encounter.  By contrast, plaintiffs’ claims here 
 
                                               22 
 
 
 
           Accordingly, to the extent the district court concluded that Native Leather 

failed to satisfy the injury‐in‐fact element of standing, we vacate its judgment in 

favor of defendants and remand for further proceedings. 

                      3.         Copeland  and  Perez  Demonstrate  a  Credible  Threat  of 
                                 Imminent Prosecution for Intended Conduct 

           Copeland  and  Perez  assert  that  they  have  in  the  past  carried,  and  wish 

again  to  carry,  common  folding  knives,  but  do  not  do  so  because  they  cannot 

confidently  determine  which  such  knives  defendants  will  deem  gravity  knives 

prohibited  by  §  265.01(1),  and  they  do  not  wish  to  risk  prosecution.    Their 

professed fear is also not conjectural or hypothetical.  Each man has already been 

charged with a § 265.01(1) violation for carrying a common folding knife.  Each 

was  obliged  to  retain  counsel  to  secure  an  adjournment  in  contemplation  of 

dismissal.  See Susan B. Anthony List v. Driehaus, 134 S. Ct. at 2345.  To be sure, 

that  non‐merits  disposition,  unlike  the  deferred  prosecution  agreement 

applicable  to  Native  Leather,  did  not  expressly  threaten  future  prosecution  if 

Copeland  or  Perez  were  again  to  carry  the  knives  prompting  charges  against 


                                                                                                                                                  
focus on the actions and reasonable apprehensions of private actors, who seek to 
engage in conduct whose legality they cannot reasonably determine.  

                                                                      23 
 
 
 
them.    But  certainly  nowhere  in  the  record  of  this  litigation  have  defendants 

disavowed  that  they  would  criminally  charge  Copeland  and  Perez  again  in  the 

same  circumstances.    See  id.  at  2345;  Holder  v.  Humanitarian  Law  Project,  561 

U.S. at 16 (recognizing imminent threat where government had “not argued . . . 

that plaintiffs will not be prosecuted if they do what they say they wish to do”); 

see also Babbitt v. United Farm Workers Nat’l Union, 442 U.S. at 302 (noting that 

plaintiffs were “not without some reason in fearing prosecution” where state had 

“not  disavowed  any  intention  of  invoking  the  criminal  penalty  provision”).  

Indeed, the contrary can be inferred from defendant Vance’s defense of the wrist‐

flick  test  supporting  these  plaintiffs’  past  arrests.    See  Appellee  (Vance)  Br.  44–

47.7             

         Thus, Copeland and Perez are not similarly situated to the plaintiff in City 

of  Los  Angeles  v.  Lyons,  461  U.S.  95,  because  (1)  they  affirmatively  wish  to 

                                              
7 Vance makes this point in urging this court to conclude as a matter of law that 

N.Y.  Penal  Law  §§  265.00(4)–(5)  and  265.01(1)  are  not  void  for  vagueness  as 
applied to common folding knives designed to resist opening from their folded 
and closed position.  See Appellee (Vance) Br. 41–55.  We decline to rule on this 
matter in advance of the district court, which has not yet had an opportunity to 
construe  the  statutory  text  or  to  review  the  record  evidence  developed  in 
discovery as to defendants’ application of the statute.   

                                              24 
 
 
 
engage  in  the  very  conduct  that  resulted  in  defendants  charging  them  with 

violations of § 265.01(1); and (2) the record indicates that, upon becoming aware 

of  any  such  conduct  by  plaintiffs,  defendants  would  again  charge  them  with 

violations of law.8     

       Because these circumstances demonstrate a credible threat of prosecution, 

neither  Copeland  nor  Perez  is  required  to  pursue  arguably  illegal  activity  or  to 

expose  himself  to  criminal  liability  before  bringing  suit  to  challenge  the 

constitutionality of the law threatened to be enforced.  See MedImmune, Inc. v. 

Genentech, Inc., 549 U.S. at 129; Steffel v. Thompson, 415 U.S. at 480 (Rehnquist, 



                                              
8  In  Lyons,  the  Supreme  Court  emphasized  that  plaintiff  had  nowhere  asserted 

that  Los  Angeles  police  always  employed  a  chokehold  in  citizen  encounters,  or 
that the city authorized such conduct.  See City of Los Angeles v. Lyons, 461 U.S. 
at 106.  Thus, it was “no more than conjecture to suggest that in every instance of 
a  traffic  stop,  arrest,  or  other  encounter  between  the  police  and  a  citizen,  the 
police will act unconstitutionally and inflict injury without provocation or legal 
excuse.”    Id.  at  108.    By  contrast,  the  crux  of  plaintiffs’  claim  here  is  that 
defendants  generally  “apply  the  State  laws  prohibiting  .  .  .  gravity  knives  to 
include  Common  Folding  Knives  that—in  their  view—can  be  ‘readily’  opened 
with  a  ‘wrist‐flicking’  motion,”  with  the  result  that  “NYPD  officers  arrest  and 
charge individuals found carrying such Common Folding Knives with Criminal 
Possession of a Weapon in the Fourth Degree, and [Vance] prosecutes the alleged 
offenses.”  Am. Compl. ¶ 3; see id. ¶¶ 15–16 (alleging that defendants “continue 
to enforce” and “threaten to enforce” gravity knife prohibition). 

                                             25 
 
 
 
J.,  concurring).    To  the  extent  the  district  court  concluded  that  these  plaintiffs 

failed to satisfy the injury‐in‐fact element of standing, we vacate its judgment in 

favor of defendants and remand for further proceedings. 

              4.     Knife Rights and Knife Rights Foundation  
                     Fail To Demonstrate Standing 

       We  reach  a  different  conclusion  as  to  the  standing  of  organizational 

plaintiffs Knife Rights and Knife Rights Foundation. 

       Insofar as these plaintiffs sued on behalf of their members, “[i]t is the law 

of this Circuit that an organization does not have standing to assert the rights of 

its members in a case brought under 42 U.S.C. § 1983.”  Nnebe v. Daus, 644 F.3d 

147,  156  (2d  Cir.  2011)  (collecting  cases).    Plaintiffs  argue  that  Nnebe  and  the 

precedent on which it relies conflict with Warth v. Seldin, 422 U.S. at 511.  But as 

Nnebe observed, this court has reaffirmed its rule as to organizational plaintiffs’ 

representative  standing  even  after  Warth  v.  Seldin;  thus,  individual  panels  are 

bound  “by  the  implicit  determination  of  prior  panels  that  the  rule  survives 

Warth ‘until such time as [our prior decisions] are overruled either by an en banc 

panel of our Court or by the Supreme Court.’”  Nnebe v. Daus, 644 F.3d at 156 




                                             26 
 
 
 
n.5 (alteration in original) (quoting United States v. Wilkerson, 361 F.3d 717, 732 

(2d Cir. 2004)).9   

       Insofar as the organizational plaintiffs sue on their own behalf, they must 

independently  satisfy  the  requirements  of  Article  III  standing.    See  Havens 

Realty Corp. v. Coleman, 455 U.S. 363, 378–79 (1982) (holding that organization’s 



                                              
9  Our  precedent  appears  to  have  framed  “standing”  in  the  context  of 

organizational  claims  under  § 1983  more  as  a  statutory  than  as  a  constitutional 
question.  See League of Women Voters v. Nassau Cnty. Bd. of Supervisors, 737 
F.2d 155, 160 (2d Cir. 1984) (“This Circuit has restricted organizational standing 
under  §  1983  by  interpreting  the  rights  it  secures  to  be  personal  to  those 
purportedly injured.”); Aguayo v. Richardson, 473 F.2d 1090, 1099 (2d Cir. 1973) 
(Friendly,  C.J.)  (framing  question  as  “whether  the  welfare  organizations  have 
standing  under  the  civil  rights  statute,  42  U.S.C.  § 1983,  and  its  jurisdictional 
implementation,  28  U.S.C.  § 1343(3),”  and  concluding  that  neither  language  of 
statute  nor  its  history  “suggests  that  an  organization  may  sue  under  the  Civil 
Rights  Act  for  the  violation  of  rights  of  members”).    As  such,  our  adherence  to 
this precedent in concluding that Knife Rights and Knife Rights Foundation lack 
“standing”  might  be  understood  to  speak  to  the  plausibility  of  their 
representational claim under § 1983, rather than to our own power under Article 
III.  See generally Lexmark Int’l, Inc. v. Static Control Components, Inc., 134 S. Ct. 
1377, 1387 & n.4 (2014) (observing that whether plaintiff comes within the “zone 
of  interests”  protected  by  statute  “requires  us  to  determine,  using  traditional 
tools of statutory interpretation, whether a legislatively conferred cause of action 
encompasses  a  particular  plaintiff’s  claim,”  but  that  “the  absence  of  a  valid  (as 
opposed  to  arguable)  cause  of  action  does  not  implicate  subject‐matter 
jurisdiction,  i.e.,  the  court’s  statutory  or  constitutional  power  to  adjudicate  the 
case” (emphasis in original) (internal quotation marks omitted)).   

                                             27 
 
 
 
standing to sue on its own behalf requires same inquiry as in case of individual:  

“Has the plaintiff alleged such a personal stake in the outcome of the controversy 

as  to  warrant  his  invocation  of  federal‐court  jurisdiction?”  (internal  quotation 

marks omitted)); accord Nnebe v. Daus, 644 F.3d at 156.  Knife Rights and Knife 

Rights  Foundation  attempt  to  carry  this  burden  by  citing  the  expenses  they 

incurred in opposing defendants’ application of § 265.01(1).  Even assuming that 

such expenditures “perceptibly impaired” these organizations’ activities, they at 

best demonstrate past injury.  Havens Realty Corp. v.  Coleman, 455 U.S. at 378–

79 (concluding that nonprofit organization established standing in its own right 

to  pursue  Fair  Housing  Act  challenge  to  apartment  owner’s  racial  steering 

practices,  where  organization’s  “ability  to  provide  counseling  and  referral 

services”  to  its  clients  had  been  “perceptibly  impaired”  by  need  to  “devote 

significant resources to identify and counteract” defendants’ challenged practices 

(internal quotation marks omitted)).  Such injury might admit standing to sue for 

compensatory  damages.    See  id.    But  it  is  not  an  injury  that  can  be  redressed 

through  the  prospective  declaratory  and  injunctive  relief  sought  in  this  action.  

See  Steel  Co.  v.  Citizens  for  a  Better  Env’t,  523  U.S.  83,  109  (1998)  (“Because 



                                             28 
 
 
 
respondent alleges only past infractions of [law], and not a continuing . . . or . . . 

future violation, injunctive relief will not redress its injury.”); see also City of Los 

Angeles  v.  Lyons,  461  U.S.  at  112–13  (recognizing  standing  to  pursue  damages 

remedy  for  past  injury,  but  denying  standing  to  seek  injunctive  relief  absent 

imminent threat of future harm).   

      In  their  reply  brief,  plaintiffs  briefly  suggest  that  injunctive  relief  would 

redress  future  injury  by  precluding  defendants  from  applying  §  265.01(1)  in  a 

way that will prompt these organizations to incur opposition expenses.  Even if 

these  organizations’  voluntarily  incurred  future  expenses  could  satisfy  the 

injury‐in‐fact element of standing, cf. Clapper v. Amnesty Int’l USA, 133 S. Ct. at 

1155 (holding that plaintiffs “cannot manufacture standing by incurring costs in 

anticipation  of  non‐imminent  harm”),  such  expenses  would  not  be  incurred 

because Knife Rights and Knife Rights Foundation themselves face any imminent 

threat  of  prosecution  under  § 265.01(1).    Thus,  because  these  plaintiffs  do  not 

allege a credible threat that they will be prosecuted under § 265.01(1), see Holder 

v.  Humanitarian  Law  Project,  561  U.S.  at  15,  they  must  show  that  both 

anticipated expenditures and ensuing harm to their organizations’ activities are 



                                            29 
 
 
 
“certainly impending,”  Clapper  v.  Amnesty  Int’l USA,  133  S.  Ct.  at  1147.    They 

have not even attempted to make such a showing. 

       Accordingly, we affirm that part of the judgment dismissing Knife Rights 

and Knife Rights Foundation for lack of standing. 

       B.     Denial of Leave To Amend 

       Plaintiffs  contend  that,  even  if  their  first  amended  complaint  fails  to 

demonstrate  standing,  the  district  court  erred  in  denying  their  request  to  file  a 

second amended complaint.  Federal Rule of Civil Procedure 15(a)(2) states that a 

party may amend its pleadings more than once “only with the opposing party’s 

written  consent  or  the  court’s  leave.”    At  the  same  time,  the  rule  instructs  that 

courts should “freely give” leave to amend “when justice so requires.”  Id.  This 

comports with the law’s “strong preference for resolving disputes on the merits.”  

Williams v. Citigroup Inc., 659 F.3d 208, 212–13 (2d Cir. 2011) (internal quotation 

marks  omitted).    At  the  same  time,  it  affords  district  courts  considerable 

discretion to deny amendment when there has been “‘undue delay, bad faith or 

dilatory motive on the part of the movant, repeated failure to cure deficiencies by 

amendments  previously  allowed,  undue  prejudice  to  the  opposing  party  by 



                                              30 
 
 
 
virtue of allowance of the amendment, [or] futility of amendment.’”  Ruotolo v. 

City of New York, 514 F.3d 184, 191 (2d Cir. 2008) (quoting Foman v. Davis, 371 

U.S.  178,  182  (1962));  see  AEP  Energy  Servs.  Gas  Holding  Co.  v.  Bank  of  Am., 

N.A., 626 F.3d 699, 725 (2d Cir. 2010).   

       Where,  as  here,  parties  appeal  the  denial  of  leave  to  amend,  we  review 

only for abuse of discretion, see Williams v. Citigroup Inc., 659 F.3d at 212, which 

ordinarily  we  will  not  identify  absent  an  error  of  law,  a  clearly  erroneous 

assessment  of  the  facts,  or  a  decision  outside  the  available  range  of  permitted 

choices, see Grullon v. City of New Haven, 720 F.3d 133, 140 (2d Cir. 2013).   

       Plaintiffs  contend  that  the  district  court’s  determination  that  amendment 

would be “especially prejudicial” to defendants was infected by factual error as 

reflected  in  statements  that  summary  judgment  motions  had  already  been  filed 

and granted, and that discovery had concluded.  Knife Rights, Inc. v. Vance, No. 

11  Civ.  3918  (KBF),  2013  WL  6182921,  at  *2–3  (S.D.N.Y.  Nov.  20,  2013).    Upon 

review  of  the  record,  it  appears  that  no  summary  judgment  motions  had  been 

filed or decided in the case, and that the deposition of plaintiffs’ proposed expert 

remained  to  be  taken.    Nevertheless,  we  do  not  think  the  district  court’s 



                                             31 
 
 
 
misstatements  on  these  points  reflect  a  clearly  erroneous  assessment  of  the 

relevant facts.  The court had, indeed, granted judgment in favor of defendants, 

albeit  on  motions  to  dismiss  rather  than  on  motions  for  summary  judgment.  

Moreover,  the  misstatement  was  of  no  significance  because  the  proposed 

amendment  sought  to  supplement  plaintiffs’  pleadings  as  to  standing,  the  very 

issue on which dismissal had been granted.  Thus, there is no reason to think that 

the district court was referencing any other judgment than the one it had in fact 

granted.   

       As  for  the  outstanding  defense  deposition  of  plaintiffs’  expert—whose 

opinions  plaintiffs  presumably  knew—plaintiffs  do  not  assert  that  the 

proceeding  would  have  made  any  difference  to  the  challenged  dismissal 

determination.    Thus,  the  misstatement  as  to  the  status  of  discovery  was  not 

material to the denial of leave to amend. 

       Plaintiffs  further  fault  the  district  court’s  determination  that  amendment 

would have prejudiced defendants by requiring further discovery.  We identify 

no  error  in  this  conclusion  as  it  pertained  to  plaintiffs  Knife  Rights  and  Knife 

Rights  Foundation.    To  cite  a  single  example,  the  fact  that  the  second  amended 



                                             32 
 
 
 
complaint  alleges  injury  to  both  organizations’  activities,  whereas  the  first 

amended  complaint  alleged  such  injury  only  to  Knife  Rights  Foundation, 

supports the district court’s additional discovery determination.    

      As  to  Native  Leather,  Copeland,  and  Perez,  the  additional  discovery 

challenge appears moot as plaintiffs sought leave to amend to avoid dismissal of 

their first amended complaint, and we here vacate that dismissal as to these three 

plaintiffs.    Nevertheless,  we  note  that  the  proposed  amendment  identifies  the 

makes and models of the common folding knives that Copeland and Perez assert 

they wish to possess—matters that may be relevant to the further pursuit of this 

action, but that would not appear to require further discovery.  Thus, we do not 

foreclose the district court on remand from taking such steps—whether by way 

of  amendment,  a  simple  interrogatory  response,  or  otherwise—as  it  may  deem 

warranted  to  make  these  knife  models  part  of  the  record,  so  as  to  facilitate 

orderly future proceedings. 

                            




                                           33 
 
 
 
III.    Conclusion 

        To summarize, we conclude as follows: 

        1.    Plaintiffs  Native  Leather,  Copeland,  and  Perez  have  standing  to 

challenge  defendants’  application  of  N.Y.  Penal  Law  §§  265.00(5)  and  265.01(1) 

because  each  has  expressed  a  present  intent  to  possess  such  knives  (but  for 

defendants’  challenged  enforcement  actions)  and  each  has  demonstrated  a 

credible  threat  of  prosecution  based  on  defendants’  (a)  recent  enforcement 

actions  against  them,  (b)  express  threat  to  prosecute  Native  Leather  further 

under the terms of a deferred prosecution agreement, and (c) continued defense 

of the wrist‐flick test that allegedly prompted plaintiffs’ past violation charges. 

        2.    Our precedent precludes Knife Rights and Knife Rights Foundation 

from asserting standing on behalf of their members under 42 U.S.C. § 1983.  Nor 

can  these  organizational  plaintiffs  demonstrate  standing  to  sue  on  their  own 

behalf  based  on  claimed  injury  to  their  activities  from  expenditures  diverted  to 

oppose  defendants’  actions.    Such  past  injuries  cannot  be  redressed  by  the 

declaratory  and  injunctive  relief  sought  in  this  action,  and  plaintiffs  fail  to 




                                            34 
 
 
 
demonstrate  that  any  future  expenditures  and  attending  injuries  are  certainly 

impending. 

      3.      The  district  court  did  not  abuse  its  discretion  in  denying  plaintiffs’ 

motion  for  leave  to  amend  their  complaint  a  second  time  to  address  defects  in 

standing. 

      Accordingly, the district court’s judgment of dismissal is AFFIRMED as to 

Knife Rights and Knife Rights Foundation, and VACATED as to Native Leather, 

Copeland,  and  Perez.    The  case  is  REMANDED  as  to  these  three  plaintiffs  for 

further proceedings consistent with this opinion.  




                                             35